Exhibit No. 16.1 Page 1 Renewable Energy Acquisition Corp. File No.0-53900 Form 8-K July 23, 2013 Letterhead of S. W. Hatfield, CPA July 23, 2013 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On July 23, 2013, this Firm received the final draft copy of a Current Report on Form 8-K to be filed by Renewable Energy Acquisition Corp. (SEC File #0-53900, CIK #1418302) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 4.01 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas Exhibit No. 16.1 Page 2 Renewable Energy Acquisition Corp. File No.0-53900 Form 8-K Report date: July 23, 2013 Letterhead of S. W. Hatfield, CPA July 23, 2013 Board of Directors Renewable Energy Acquisition Corp. 10935 57th Avenue North Plymouth MN 55442 RE: Renewable Energy Acquisition Corp. SEC File #: 0-53900 CIK #: 1418302 Gentlemen: Please note that our registration with the Public Company Accounting Oversight Board has been revoked.Accordingly, we hereby tender our resignation as the auditor of record for Renewable Energy Acquisition Corp., effective immediately. Further, by copy of this letter to the U. S. Securities and Exchange Commission, we hereby confirm that the client-auditor relationship between Renewable Energy Acquisition Corp. (SEC File #0-53900, CIK #1418302) has ceased. Yours truly, S. W. HATFIELD, CPA /s/ S. W. Hatfield, CPA cc: Office of the Chief Accountant PCAOB Letter File Securities and Exchange Commission Mail Stop 9-5 treet, NE Washington, DC 20549-2001 202-551-5300 202-772-9252 (fax)
